Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wu-Song Huang (Reg. 72,198) on January 7, 2021.

The application has been amended as follows: 
Claims 16-19: cancel (the claims were withdrawn from consideration as a result of restriction requirements).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1-15 and 21:
A semiconductor package with the limitations “a seed layer covering sidewall and bottom surface of the redistribution pattern and sidewall and bottom surface of the second via hole pattern respectively; a conductive via plug formed in the second via hole pattern; and a conductive redistribution line formed in the redistribution pattern” 

Regarding claim 20:
A semiconductor package with the limitation “a first unit redistribution layer comprising a first conductive via plug and a first conductive redistribution line, which are buried in a first interlayer dielectric; and a second unit redistribution layer formed directly on the first unit redistribution layer and comprising a second conductive via plug and a second conductive redistribution line, which are buried in a second interlayer dielectric, wherein a sidewall and a bottom surface of each of the second conductive via plug and the second conductive redistribution line are lined with a hetero metal layer having a hetero metal that is different from a metal or metals of the second conductive via plug and the second conductive redistribution line, and the second conductive via plug vertically overlaps the first conductive via plug with the hetero metal layer interposed there between” in combination with other claimed limitations of the base claim 20 has not been disclosed by prior art of record taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-15, 20 and 21 are allowable. The restriction requirement for the species, as set forth in the Office action mailed on April 9, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / January 11, 2021